Citation Nr: 0804072	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-03 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition.

2.  Entitlement to service connection for a left leg 
condition.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to March 
1982. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The April 2005 rating decision denied an increased rating for 
arthritis of the lumbar spine.  In the February 2006 
substantive appeal, the veteran indicated that he only wished 
to appeal the issues of service connection for a right and 
left leg condition.  Therefore, the issue of an increased 
rating for arthritis of the lumbar spine is not before the 
Board and will not be addressed in this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran claims service connection for disabilities of the 
right and left leg, secondary to service-connected arthritis 
of the lumbar spine.  A medical opinion is necessary to 
decide this claim.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

VA medical records reflect complaints of weakness and 
numbness in the lower extremities.  The veteran has also 
reported radiating pain in both legs.  In November 2002, the 
veteran was referred for nerve conduction studies.  His 
complaints included chronic back pain with associated 
numbness of both lower legs and feet.  A report of that study 
noted abnormal findings but no electrodiagnostic findings of 
lumbar radiculopathy.  The report did not indicate whether 
there was a causal relationship between the abnormal findings 
and the service-connected arthritis of the lumbar spine.  

The Board finds that a VA examination is necessary to 
determine whether the veteran currently has disabilities of 
the right and left leg, and if so, whether such disabilities 
are related to the veteran's service-connected arthritis of 
the lumbar spine.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
and neurological examination of the lower 
extremities.  The claims file should be 
made available to the examiner for review.  
The examiner should indicate in the 
examination report that such a review was 
conducted.

2.  All necessary tests and studies should 
be conducted and all findings set forth in 
detail.  The examiner is asked to address 
the following questions:

a. Diagnose any disabilities of the 
lower extremities and opine whether 
such disabilities are at least as 
likely as not (50 percent or greater 
likelihood) related to arthritis of the 
lumbar spine.  The examiner should 
specifically state whether there is 
radiculopathy of the lower extremities 
that is associated with the veteran's 
lumbar spine disability.   
 
b.  If the examiner determines that 
there are neurologic disabilities of 
the lower extremities that are related 
to the veteran's lumbar spine 
disability, the examiner should 
identify the nerves affected.  The 
examiner should comment on whether 
there is incomplete or complete 
paralysis of the affected nerve(s) and 
should comment on the degree of any 
paralysis (e.g. mild, moderate or 
severe).

3.  Thereafter, the claim for service 
connection for a right leg condition and a 
left leg condition should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
should be afforded an opportunity to 
respond.  The case should then be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

